DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

	This Office Action is in response to the remarks and amendments filed on 8/24/2021.  Claims 1, 2, 5, 6 and 8-13 are pending for consideration in this Office Action.

Response to Amendment

The objections to the drawings have been withdrawn in light of the amendments filed. 

Drawings
The drawings were received on 8/24/2021.  These drawings are acceptable.

Specification


Specification
The substitute specification filed 8/24/2021 has not been entered because it does not conform to 37 CFR 1.125(b) and (c) because the specification introduces new matter.

The amendment filed 5/5/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure i.e. specification.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The recitation of “...a computer implemented defrosting control method,” is not supported by the disclosure.  The original disclosure does not disclose a computer.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claims 5 and 6 are objected to because of the following informalities:

Regarding Claims 5 and 6, the claims are objected to for being dependent upon canceled claim 3.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
§ 112 1st statement

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

Claims 1, 2, 5, 6 and 8-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Regarding Claim 1, the claim appears to claim a defrost control method that is implemented by a computer.  The amendment to the disclosure has been cited as containing new matter and therefore does not support a computer implemented method.  Subsequently, the disclosure fails to disclose the computer.  Therefore, the claim fails the written description requirement and is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph.  See MPEP 2161.01I

 § 112 2nd statement

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claims 1, 2, 5, 6 and 8-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 1, the recitation of “...the method comprising: in $100, initializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when the heat pump system runs, wherein the preset defrosting interval indicatrix X=T1/TMn +T2/TNa, T1 represents a running time of the heat pump system when an outdoor temperature is greater than or equal to an outdoor temperature preset value, T2 represents a running time of the heat pump system when the outdoor temperature is less than the outdoor temperature preset value, and n represents the number of executed defrosting cycles;
in S200, executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value, and terminating the defrosting cycle after a defrosting cycle exit condition is met;
in S300, obtaining an actual time spent on the defrosting cycle;
in S400, comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter and the second default parameter when the actual defrosting time deviates from the expected defrosting time; and in S500, repeating steps S200 to S400,” renders the claim indefinite.
For example, the claim recites a computer process and does not recite or disclose the structure for performing the process.
Secondly, the claim recites several timing function but does not recite or disclose the structure that measures the timing functions or structure where a default time can be input.

Further, without reciting or disclosing the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Regarding Claim 5, the recitation of “...wherein the preset time unit a is set from 5 minutes to 10 minutes,” renders the claim unclear because it is unclear what the parameter “preset time unit a” means in the claims.  Further, the claim has been given no patentable weight because the claim is not a positively recited method step.
Lastly, the absence of an art‐based rejection for the claim is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.
Without a clear understanding of what the claim is intended to encompass, the examiner cannot apply prior art to the claim without undue speculation.

Regarding Claim 6, the recitation of “…when TMn-1+a*c<TMmin, setting TMn to 30 min; and/or when TNn-1+a*c<TNmin, setting TN to 30,” renders the claim unclear because the claim does not recite a positive method step and thus one skilled in the art would not necessarily know the metes and bounds of the claim other than acknowledging the conditions where minimum values are established.
Lastly, the absence of an art‐based rejection for the claim is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.
Without a clear understanding of what the claim is intended to encompass, the examiner cannot apply prior art to the claim without undue speculation.
Regarding Claim 13, the recitation of “...wherein TMn is indicative of a running time of the heat pump when an outdoor temperature is greater than or equal to the outdoor temperature preset value taken for a frost layer to accumulate on the condenser and TNn is indicative of the running time of the heat pump when an outdoor temperature is less than the outdoor temperature preset value taken for a frost layer to accumulate on the condenser,” renders the claim unclear because the claim does not recite a positive method step and thus one skilled in the art would not necessarily know the metes and bounds of the claim other than acknowledging the conditions where minimum values are established.
Lastly, the absence of an art‐based rejection for the claim is not an indication of allowable subject matter, but rather, is an indicia of the indefiniteness of the claims.
Without a clear understanding of what the claim is intended to encompass, the examiner cannot apply prior art to the claim without undue speculation.

§ 112 4th statement

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.





Claims 5 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
For example, claim 5 speaks to defining a parameter not found in any of the proceeding claims 1 and 2.  In fact the parameter is found in canceled claim 3.  Thus, the claim does not further limit any of the proceeding claims.  
For example, claim 6 speaks to defining a parameter not found in any of the proceeding claims 1 and 2.  In fact the parameter is found in canceled claim 3.  Thus, the claim does not further limit any of the proceeding claims.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3, 5-10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) in view of Anderson (US2014/0352335).

Regarding Claim 1, as best understood in light of the 112 rejections above, Stamp teaches a defrosting control method for a heat pump system [col 1, lines 14-21], comprising:  initializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when a heat pump system 
wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TN [col 2, lines 49-51; Claim 1; where one skilled in the art would recognize a condition where when the first default parameter is equal to the running time of the compressor the indicatrix equals 1 and a defrost operation is subsequently initiated]; 
executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value [col 2, lines 49-51; Claim 1; where one skilled in the art would recognize a condition where when the first default parameter is equal to the running time of the compressor the indicatrix equals 1 and a defrost operation is subsequently initiated] and terminating the defrosting cycle after a defrosting cycle exit condition is met [fig 6; where initiation and termination of a defrost cycle is depicted]; 
repeating the steps [col 2, lines 49-51; Claim 1; fig 6].
Stamp does not explicitly teach obtaining an actual time spent on the defrosting cycle; comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter and the second default parameter when the actual defrosting time deviates from the expected defrosting time.   
However, Anderson teaches an adaptive defrost method and apparatus [0003] that obtains an actual time spent on the defrosting cycle [0012; 0027];  comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting a first default parameter when the actual defrosting time deviates from the expected defrosting time [0003;0027-0031; fig 3] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to obtain an actual time spent on the defrosting cycle;  comparing the actual time spent on the defrosting cycle with an expected defrosting time, and adjusting the first default parameter when the actual defrosting time deviates from the expected defrosting time in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. allows efficiency of a defrost circuit of a refrigeration device.  Regarding adjusting the second default parameter when the actual defrosting time deviates from the expected defrosting time, a person skilled in the art at the time of the invention would recognize that duplication of a device method step involve only routine skill in the art.  

Regarding Claim 2, as best understood, Stamp, as modified, teaches wherein the outdoor temperature preset value is -5°C to -10°C [col 6, lines 18-23]; and/or the first default time interval is 20 minutes to 40 minutes; and/or the second default delay interval is 40 minutes to 80 minutes [fig 2; where a first default parameter can be 30 at 20 degrees and a second default parameter can be 80 between temperatures of 2 degrees and 10 degrees].
For clarity, the claim has not been given patentable weight because the claim is not a positively recited method step.  The claim explains a range of outdoor preset values and/or delay time intervals but does not require the preset value or time intervals be utilized.  Thus the limitation is not a positive limitation...it merely indicates how the claimed invention might be used.
Regarding Claim 8, Stamp, as modified, teaches the invention of Claim 1 above and Stamp teaches where the preset constant value is 100% [As modified above, see the rejection of Claim 1 for detailed discussion].

Regarding Claim 9, Stamp, as modified, teaches the invention of Claim 8 above and Stamp teaches where the defrosting cycle exit condition is that a condenser temperature is greater than 12°C to 16°C, or the actual defrosting time is greater than 6 min to 10 min [col 10, lines 37-64; fig 3 at S130; where the limitation appears to be claimed in the alternative].

Regarding Claim 10, Stamp, as modified, teaches the invention of Claim 8 above but does not explicitly teach where the expected defrosting time is 3 min to 4 min.  However, Stamp teaches where the expected defrosting time is 10 minutes in order to achieve full defrosting of the heat exchanger. Thus, the expected defrosting time is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is full defrosting of the heat exchanger.  
Therefore, since the general condition of the claim is disclosed by the prior art reference, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide wherein the expected defrosting time is 3 min to 4 min in order to achieve full defrosting of the heat exchanger.

Regarding Claim 12.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stamp, Jr. et al. (US4328680) and Anderson (US2014/0352335) as applied to claim 1 above, and further in view of Brandt et al. (US2015/0211779).

Regarding Claim 11, Stamp, as modified, teaches the invention of claim 1 above but does not explicitly teach where the number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted.
However, Brandt teaches ah HVAC system that performs a defrost operation [0008] where a number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted [0046; where the mode was switched from heating to defrosting] where one of ordinary skill in the art could have combined the method as claimed by known techniques and that in combination, each method would perform the same as it did separately and one of ordinary skills would have recognized that the results of the combination were predictable i.e. to ensure that defrosting cycle indicative of a fault condition are properly ascertained [0046].
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Stamp to have where the number n of executed defrosting cycles returns to zero when a running mode of the heat pump system is switched, or the heat pump system is powered off and restarted in view of the teachings of Anderson where the method could have been combined by known techniques with no change in their respective functions, and the combination would have yielded predictable results i.e. to ensure that defrosting cycle indicative of a fault condition are properly ascertained.

Response to Arguments

On pages 6 – 9 of the remarks, Applicant argues with respect to Claim 1that Stamp, Jr. et al. (US4328680, hereinafter “Stamp”) and Anderson (US2014/0352335, hereinafter “Anderson”) does not teach " in S 100, initializing a first default delay time interval TMn and a second default delay time interval TN in a preset defrosting interval indicatrix X when the heat pump system runs, wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TNn, Ti represents a running time of the heat pump system when an outdoor temperature is greater than or equal to an outdoor temperature preset value, T2 represents a running time of the heat pump system when the outdoor temperature is less than the outdoor temperature preset value, and n represents the number of executed defrosting cycles; in S200, executing the defrosting cycle when the preset defrosting interval indicatrix X is greater than or equal to a preset constant value, and terminating the defrosting cycle after a defrosting cycle exit condition is met."  Applicant's arguments have been considered but are not persuasive. 

MPEP 2144.08 explains establishing a prima facie case of obviousness. 

In response to Applicant's arguments, Applicant is reminded that claim 1 is rejected under 35 USC 103(a) where Stamps teaches nitializing a first default delay time interval TMn and a second default delay time interval TNn in a preset defrosting interval indicatrix X when a heat pump system runs [col 8, lines 44-63; fig 2; where a first parameter can be 100 minutes at 2 F and a second parameter can be 30 minutes at 20 F]; 
wherein the preset defrosting interval indicatrix X=T1/TMn+T2/TN [col 2, lines 49-51; Claim 1; where one skilled in the art would recognize a condition where when the first default parameter is equal to the running time of the compressor the indicatrix equals 1 and a defrost operation is subsequently initiated]; 

Furthermore, as outlined in 112 rejections above, the claims are indefinite and/or sufficiently broad such that a reasonable interpretation of Stamps reads on the recited claim limitations.  
Accordingly, the rejection is maintained.
For at least the reasons above, claims 1, 2, 5, 6 and 8-13 remain rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY L FURDGE whose telephone number is (313)446-4895. The examiner can normally be reached M-R 6a-3p; F 6a-10a.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LARRY L FURDGE/            Primary Examiner, Art Unit 3763